                                                    Case 6:18-bk-06821-KSJ                Doc 478         Filed 04/12/21           Page 1 of 8

                                                                                    FORM 1                                                                                                 Page: 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Case Number:         18-06821 KSJ                                                                               Trustee:                        Dennis D. Kennedy
Case Name:           Don Karl Juravin                                                                           Filed (f) or Converted (c):     03/16/20 (c)
                                                                                                                 D 0HHWLQJ'DWH           04/21/20
Period Ending: 03/31/21                                                                                         Claims Bar Date:                01/04/20

                                        1                                        2                             3                          4                   5                        6
                                                                                                      Estimated Net Value                                                         Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                                Asset Description                           Unscheduled             Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                  Values                   and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

  1     15118 Pendio Drive Montverde FL 34756-0000                              1,450,000.00                               0.00                                         0.00          FA

  2     2014 Jeep                                                                    17,000.00                             0.00                                         0.00          FA
        amount changed per amended schedules Doc# 17 1-16-19
  3     5 beds & nightstands, 2 dressers, 1 glass table, 3 coffee tables,             6,900.00                             0.00                                         0.00          FA
        2 dining tables & chairs, 1 end table, woven outdoor, outdoor
        set, 3 sofa sets, 1 sofa set outdoor, 2 book/china cases, pool
        table, massage chair, 2 washing machines, 2 dryers, 2 refri
  4     TV: 2 x 55' + 1 projector and screen + 2 x 65'                                1,200.00                             0.00                                         0.00          FA

  5     2 handguns                                                                     600.00                              0.00                                         0.00          FA

  6     Miscellaneous clothes                                                          500.00                              0.00                                         0.00          FA

  7     Miscellaneous jewelry                                                          300.00                              0.00                                         0.00          FA

  8     Cash                                                                           800.00                              0.00                                         0.00          FA

  9     Checking Account TD Bank                                                      2,617.35                             0.00                                         0.00          FA

 10     Checking FL Community Bank                                                     100.00                              0.00                                         0.00          FA

 11     Transferwise ($1,939 plus 665 Euro)                                           2,691.31                             0.00                                         0.00          FA
        amended per Doc# 17 1-16-19
 12     Must Cure Obesity, Co 100 %                                                       0.00                             0.00                                         0.00          FA

 13     Juravin, Incorporated 100 %                                                       0.00                             0.00                                         0.00          FA

 14     Roca Labs Nutraceutical USA, Inc. 100 %                                           0.00                             0.00                                         0.00          FA

 15     Andrew Hill - $10,000 loan                                                   10,000.00                             0.00                                   8,928.12                     0.00

 16     Term Life Insurance - Genworth Policy No. xxxxxx5142 Anna                         0.00                             0.00                                         0.00          FA
        Juravin
 17     Term Life Insurance - Banner Policy No. xxxxx5582 (will end in                    0.00                             0.00                                         0.00          FA
        2020) Anna Juravin
 18     Homeowner Insurance - St. Johns N/A                                               0.00                             0.00                                         0.00          FA

 19     Health Insurance - Cigna family                                                   0.00                             0.00                                         0.00          FA
                                                 Case 6:18-bk-06821-KSJ        Doc 478   Filed 04/12/21   Page 2 of 8

                                                                                 FORM 1                                                   Page: 2
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                              ASSET CASES
20   Term Life Insurance - Banner Policy No. xxxxx8813 (will end in            0.00                0.00                      0.00   FA
     2021) Anna Juravin
21   TermLife Insurance - AIG Policy No. xxxxxx8312 Anna Juravin               0.00                0.00                      0.00   FA

22   Don K. Jurivan, Ania Juravin, Levia Juravin and Ynes v.              Unknown                  0.00                      0.00   FA
     Community Watch 17-CA-2178 5th Circuit Lake Co FL
23   Don K. Juravin, Plaintiff v. Richard Arrighi, Randall Greene, The    Unknown                  0.00                      0.00   FA
     Club at Bella Collina LLC 2018-CA-001607
24   Potential claims against Andrew Hill, Esq. for malpractice for       Unknown                  0.00                      0.00   FA
     misrepresenting; breach of employment (u)
     per Doc# 17 01-16-19
25   Potential claims against Erin Wanner and Stockworth Realty           Unknown                  0.00                      0.00   FA
     Group (u)
     per Doc# 17 01-16-19
26   Potential claims against Paul Simonson and Dwight Schar              Unknown                  0.00                      0.00   FA
     2018-CA-001607 (u)
     per Doc# 17 01-16-19
27   Potential claims against PayPal Inc., Mastercard International,      Unknown                  0.00                      0.00   FA
     Inc. and Chase (u)
     per Doc# 17 01-16-19
28   Must Cure Obesity, Co. & Don Karl Juravin v. Johnson, Circuit             0.00                0.00                      0.00   FA
     Court, Orange Co FL 18-CA-2412 (u)
     per Doc# 17 01-16-19
29   Although I have listed all known accounts, just in case there is      7,500.00                0.00                      0.00   FA
     any bank accounts that I cannot access (u)
     per Doc# 17 01-16-19
30   Mercedes Benz of Tampa (subject to Asset Freeze Order in             16,000.00                0.00                 16,000.00   FA
     FTC litigation) (u)
     per Doc# 17 01-16-19
31   Funds held in the trust account of Glenn A. Reid, Esq. (subject      34,841.00                0.00                 34,841.00   FA
     to Asset Freeze Order in FTC litigation) (u)
     per Doc# 17 01-16-19
32   PayPal Account (1099k issued to me for this account, subject         11,580.97                0.00                      0.00   FA
     to Asset Freeze Order in FTC litigation) (u)
     per Doc# 17 01-16-19
33   Bella Collina Club membership (currently not allowed access to            0.00                0.00                      0.00   FA
     club) (u)
     per Doc# 17 01-16-19
34   2018 Mercedes S560V                                                  83,474.00                0.00                      0.00   FA
     per Doc# 17 01-16-19
35   2018 Mercedes GLS550W4                                               63,820.00                0.00                      0.00        15,000.00
     per Doc# 17 01-16-19
     (see footnote)
36   Checking Ally Bank (u)                                                 510.06                 0.00                      0.00   FA
     per Doc# 17 01-16-19
37   Checking Insight Credit Union (u)                                     1,595.00                0.00                      0.00   FA
     per Doc# 17 01-16-19
                                                  Case 6:18-bk-06821-KSJ                Doc 478        Filed 04/12/21          Page 3 of 8

                                                                                  FORM 1                                                                        Page: 3
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES
  38   Checking TD Ameritrade (u)                                                  3,180.81                             0.00                    3,180.81   FA
       per Doc# 17 01-16-19
  39   TD Ameritrade (account frozen by Court Order FTC litigation)               90,638.95                             0.00                   90,641.46   FA
       (u)
       per Doc# 17 01-16-19
  40   Bank of Ireland (Euros) (u)                                                   150.00                             0.00                        0.00   FA
       per Doc# 17 01-16-19
  41   AIB (Euros) (u)                                                               350.00                             0.00                        0.00   FA
       per Doc# 17 01-16-19
  42   Potential claims against Sandra Antico, Nickolas Antico and                Unknown                               0.00                        0.00   FA
       Jenna Antico for theft
  43   FTC v. Roca Labs Inc 15-CV-02231-MSS-CPT (u)                                    0.00                             0.00                    4,293.50   FA

  44   Turned over funds from Ch. 11 to Ch. 7 per 3/16/20 Order Doc#                   0.00                       148,956.77                  148,956.77   FA
       324 (u)
  45   Transferwise ($1,939 plus 665 Euro)                                         1,939.00                             0.00                        0.00        1,939.00

  46   Bella Collina Club membership (currently not allowed access to                  0.00                             0.00                        0.00            0.00
       club) which came with the house and cannot be sold separately
       from the house. Club membership is required to live in the
       community
  47   Potential claims against various lawyers and law firms for                 Unknown                               0.00                        0.00   FA
       malpractice related to representation of Debtor, defamation,
       tortious interference, and other damage
  48   Potential claims against realtor who sold the Debtor his                   Unknown                               0.00                        0.00   FA
       personal residence for failure to disclose and defamation
  49   Potential claims against credit card processors for unwarranted            Unknown                               0.00                        0.00   FA
       blackisting him with various credit card companies
  50   Domains - BellaCollina.reviews and bella-colina.club (u)                        0.00                             0.00                        0.00   FA
       Doc #15 dated 1/14/19
  51   Department of Financial Services, State of Florida, Division of            Unknown                               1.00                        0.00            0.00
       Unclaimed Property, Acct nos xxxxx0762,xxxxx7116,
       xxxxx7117,xxxxx3618,xxxxx4363,xxxxx3498 (u)
       Doc #15 dated 1/14/19
  52   Uncashed check from Cigna dated 9/15/16 (u)                                   617.32                             0.00                        0.00   FA
       Doc #15 dated 1/14/19
  53   Uncashed check no. 2956 from Florida Center for                               134.55                             0.00                        0.00   FA
       Orthopaedics, Inc dated 11/23/16 (u)
       Doc #15 dated 1/14/19
  54   Uncashed Check No 34153519 from Capital One dated                           1,416.33                             0.00                        0.00   FA
       12/23/16 (u)
       Doc #15 dated 1/14/19
  55   Uncashed check no. 35361262 from Capital One dated 3/23/17                  3,769.44                             0.00                        0.00            0.00
       (u)
       Doc #15 dated 1/14/19
TOTALS (Excluding Unknown Values)                                             $1,814,226.09                      $148,957.77                 $306,841.66    $16,939.00
Regarding Property #35 Sold to Wilmington Financial Services LLC per docket number this 377 dated July 2, 2020
                                                  Case 6:18-bk-06821-KSJ                    Doc 478         Filed 04/12/21           Page 4 of 8

                                                                                  FORM 1                                                                                                         Page: 4
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES

Major activities affecting case closing:
<3/16/2021, 11:07:36 AM - DennisD-1101> Judge Jennemann ordered an in-person 341 meeting because of the debtors tactics. It will be held March 24 2021 at the Orlando Courthouse under
supervision of the guards
03-24-20 DDK - Money was inadvertently deposited in the bankruptcy bank account (4857) that was opened prior to the conversion to Chapter 11. We requested that the bank move the money from the
old account to the new account(7865). The reason was that the bank was unable to reopened the old account on their end
03-24-20 DDK - On March 16, 2020 case was converted back to chapter 7 and I was reappointed trustee. In the process of picking up where we left off regarding investigation of preferential transfers to
his retirement accounts and also selling excess equity in personal property. On March 19, I received $148,956.77 from the debtor's attorney representing funds from the Chapter 11. These funds were
held previously by the Chapter 7 trustee. I deposited in the old account in our system and the bank stated they could not reopen that account and assigned us a new account for this case. We
transferred the money from the old account to the new account.
03-02-20 DDK - Case was converted the chapter 11 on September 16, 2019 funds were turned over to the debtor's attorney January 26, 2020, closed bank account March 2, 2020 when receive zero
balance statement will file ADHOC NDR
04-27-19 DK - Have yet to conclude 341 meeting. In the process of subpoenaing records from different banks. Will likely continued 341 meeting until all documents are provided.
02-22-19 - Cert of Serv Doc# 61 for Order Doc# 53
02-15-19 - Application to Employ Forensic Accountant Doc# 50
01-24-19 - Cert of Serv Doc# 25 for Order Doc# 22
01-17-19 - Application and Declaration to employ Ewald as Appraiser Doc# 19

Initial Projected Date of Final Report (TFR): December 31, 2020                                       Current Projected Date of Final Report (TFR): March 31, 2022

                April 12, 2021                                                                                         /s/ Dennis D. Kennedy
                     Date                                                                                              Dennis D. Kennedy
                                             Case 6:18-bk-06821-KSJ             Doc 478           Filed 04/12/21        Page 5 of 8

                                                                      Form 2                                                                                                  Page: 1

                                                      Cash Receipts and Disbursements Record
Case Number:          18-06821 KSJ                                                                Trustee:                Dennis D. Kennedy
Case Name:            Don Karl Juravin                                                            Bank Name:              Signature Bank
                                                                                                  Account:                ******2298 - Checking Account
Taxpayer ID#:         ******9921                                                                  Blanket Bond:           $22,299,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                         Separate Bond:          N/A

   1            2                        3                                       4                                                 5                  6                   7

 Trans.    Check or                                                                                           Uniform           Receipts       Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                 $             Account Balance

06/04/20              Texas Capital Bank                 Transfer from account ending 7865                   9999-000            148,956.77                             148,956.77

06/30/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     206.34        148,750.43

07/31/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     245.68        148,504.75

08/31/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     245.28        148,259.47

09/30/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     236.97        148,022.50

11/02/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     236.59        147,785.91

11/23/20     60001    Yip Associates                     Accountant for Trustee Interim Fees awarded         3410-000                                24,032.25          123,753.66
                                                         $24,032.25 per order granting application,
                                                         docket entry 432 dated November 20, 2020

11/23/20     60002    Yip Associates                     Accountant for Trustee Expenses Interim per         3420-000                                     248.05        123,505.61
                                                         docket entry number 432 entered November
                                                         20, 2020

11/23/20     60003    Brad Saxton                        Attorney for Trustee, approved interim fees per     3210-000                                62,877.65           60,627.96
                                                         docket entry 432 dated November 20, 2020

11/23/20     60004    Brad Saxton                        Attorney for Trustee, approved interim              3220-000                                  3,099.24          57,528.72
                                                         expenses per docket entry 432 dated
                                                         November 20, 2020

11/30/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     244.13         57,284.59

12/31/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                     102.94         57,181.65
                                             Case 6:18-bk-06821-KSJ            Doc 478           Filed 04/12/21        Page 6 of 8

                                                                      Form 2                                                                                                  Page: 2

                                                      Cash Receipts and Disbursements Record
Case Number:          18-06821 KSJ                                                               Trustee:                Dennis D. Kennedy
Case Name:            Don Karl Juravin                                                           Bank Name:              Signature Bank
                                                                                                 Account:                ******2298 - Checking Account
Taxpayer ID#:         ******9921                                                                 Blanket Bond:           $22,299,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                        Separate Bond:          N/A

   1            2                        3                                      4                                                 5                  6                    7

 Trans.    Check or                                                                                          Uniform           Receipts       Disbursements           Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                 $              Account Balance

01/29/21              Signature Bank                     Bank and Technology Services Fee                   2600-000                                       88.58         57,093.07

02/08/21     60005    International Sureties, LTD        Liberty Mutual Insurance Co                        2300-000                                       26.11         57,066.96
                                                         Bond #016027985
                                                         Term 2/1/21- 2/1/22

02/26/21              Signature Bank                     Bank and Technology Services Fee                   2600-000                                       85.41         56,981.55

03/08/21   Asset #15 Friend Surgical Solutions LLC                                                          1129-000               8,928.12                              65,909.67

03/31/21              Signature Bank                     Bank and Technology Services Fee                   2600-000                                     114.01          65,795.66


                                                                               ACCOUNT TOTALS                                   157,884.89          92,089.23           $65,795.66
                                                                                  Less: Bank Transfers                          148,956.77               0.00

                                                                               Subtotal                                            8,928.12         92,089.23
                                                                                  Less: Payment to Debtors                                               0.00

                                                                               NET Receipts / Disbursements                       $8,928.12        $92,089.23
                                             Case 6:18-bk-06821-KSJ            Doc 478           Filed 04/12/21        Page 7 of 8

                                                                      Form 2                                                                                                Page: 3

                                                      Cash Receipts and Disbursements Record
Case Number:          18-06821 KSJ                                                               Trustee:                Dennis D. Kennedy
Case Name:            Don Karl Juravin                                                           Bank Name:              Texas Capital Bank
                                                                                                 Account:                ******4857 - Checking Account
Taxpayer ID#:         ******9921                                                                 Blanket Bond:           $22,299,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                        Separate Bond:          N/A

   1            2                        3                                      4                                                 5                  6                 7

 Trans.    Check or                                                                                          Uniform           Receipts       Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                 $           Account Balance

01/22/19   Asset #38 TD Ameritrade Clearing              Turnover of account                                1229-000               3,180.81                                3,180.81

01/22/19   Asset #39 TD Ameritrade Clearing              Turnover of account                                1229-000              90,641.46                           93,822.27

01/22/19   Asset #30 Mercedes Benz & Infiniti of Tampa Turnover of account                                  1229-000              16,000.00                          109,822.27

03/22/19   Asset #43 Citibank NA                         Turnover of Freeze order asset 15-cv-02231         1249-000               4,293.50                          114,115.77
                                                         FTC v Roca Labs Inc.

06/28/19   Asset #31 Must Cure Obesity                   Turnover checks from Glen Reids Office             1229-000              27,409.00                          141,524.77

06/28/19   Asset #31 Must Cure Obesity                   Turnover checks from Glen Reids Office             1229-000               7,432.00                          148,956.77

01/26/20     51001    Aldo G Bartolone, Jr               Turnover of funds from the Chapter 7               8500-002                               148,956.77                  0.00
                                                         Bankruptcy Estate pursuant to order entered
                                                         January 23, 2020 Docket number 247


                                                                               ACCOUNT TOTALS                                   148,956.77         148,956.77                $0.00
                                                                                  Less: Bank Transfers                                0.00               0.00

                                                                               Subtotal                                         148,956.77         148,956.77
                                                                                  Less: Payment to Debtors                                               0.00

                                                                               NET Receipts / Disbursements                    $148,956.77        $148,956.77
                                             Case 6:18-bk-06821-KSJ            Doc 478           Filed 04/12/21        Page 8 of 8

                                                                      Form 2                                                                                                  Page: 4

                                                      Cash Receipts and Disbursements Record
Case Number:          18-06821 KSJ                                                               Trustee:                Dennis D. Kennedy
Case Name:            Don Karl Juravin                                                           Bank Name:              Texas Capital Bank
                                                                                                 Account:                ******7865 - Checking Account
Taxpayer ID#:         ******9921                                                                 Blanket Bond:           $22,299,000.00 (per case limit)
Period:               04/01/20 - 03/31/21                                                        Separate Bond:          N/A

   1            2                        3                                      4                                                 5                  6                    7

 Trans.    Check or                                                                                          Uniform           Receipts       Disbursements           Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                 $              Account Balance

03/19/20   Asset #44 Bartolone Law, PLLC                 Turned over funds from Ch. 11 per 3/16/20          1290-000            148,956.77                              148,956.77
                                                         Order Doc# 323

06/04/20              Signature Bank                     Transfer to account ending 2298                    9999-000                               148,956.77                   0.00


                                                                               ACCOUNT TOTALS                                   148,956.77         148,956.77                  $0.00
                                                                                  Less: Bank Transfers                                0.00         148,956.77

                                                                               Subtotal                                         148,956.77                  0.00
                                                                                  Less: Payment to Debtors                                                  0.00

                                                                               NET Receipts / Disbursements                    $148,956.77                 $0.00


                                                                                                                                    Net            Net                   Account
                                                                                    TOTAL - ALL ACCOUNTS                          Receipts    Disbursements              Balances
                                                                                    Checking # ******2298                          8,928.12         92,089.23            65,795.66
                                                                                    Checking # ******4857                       148,956.77         148,956.77                   0.00
                                                                                    Checking # ******7865                       148,956.77                  0.00                0.00
                                                                                                                               $306,841.66        $241,046.00           $65,795.66
